Case 1:20-cr-00001-LEK Document 29 Filed 01/27/21 Page 1 of 1                   PageID #: 180

      '
                                                                                  Letter
     ~: OR IGINAL :                              R ECE IV E D
                                              CLERK, U. S. DISTRICT COURT
Rosy Esprecion Thomas . · .- . · ;;:·)
91-668 Kilaha St., Apr. i-3                          JAN 21 2021
Ewa Beach, Hawaii 96706
                                                 DISTRICT OF HAWAII

January 23, 2021



United States District Court
State of Hawaii
Prince Kuhio Federal Building
300 Ala Moana Blvd., C-338
Honolulu, Hawaii 96850


Re: Anthony T. Williams
    Case No: 17-00lOlLEK
    Testimony: Anabel Cabebe's sentencing on January 27, 2021.

Certified Mail#: 7019-0700-0001-5049-4964

To whom it may concern,


I am sending this letter to submit the attached testimony into the court docket of Mr. Anthony
T. Williams, Case#: 17-00lOlLEK.

Thank you,
